Citation Nr: 1760975	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  05-29 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for arthritis of the left acromioclavicular (AC) joint. 

2. Entitlement to a rating in excess of 10 percent, effective prior to March 12, 2009, and a rating in excess of 30 percent, effective from March 12, 2009, for anxiety disorder, not otherwise specified, and panic disorder without agoraphobia. 

3. Entitlement to a rating in excess of 50 percent effective from August 28, 2014, for anxiety disorder, not otherwise specified, panic disorder without agoraphobia, and residuals of traumatic brain injury (TBI) associated with occipital neuralgia and headaches. 

4. Entitlement to a rating in excess of 10 percent for a retinal hole, left eye, status post retinopexy.

5. Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Gregory M. Rada, Attorney at Law


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for a retinal hole, left eye, status post retinopexy, and assigned an initial 10 percent rating, effective from February 27, 2002.  This matter further comes before the Board on appeal from a January 2005 RO rating decision which granted service connection for anxiety disorder, not otherwise specified, panic disorder without agoraphobia, as secondary to the service-connected residuals of head injury, and assigned an initial 0 percent rating, effective from August 21, 2003.  This matter also comes before the Board from an April 2012 rating decision in which the RO found that new and material evidence had not been submitted to reopen the claim for service connection for arthritis of the left AC joint, and denied a compensable rating for hearing loss.  

In an August 2005 rating decision, the RO granted an initial 10 percent rating for anxiety disorder, not otherwise specified, panic disorder without agoraphobia (claimed as posttraumatic stress disorder), effective from August 21, 2003.  In a September 2006 rating decision, the RO denied a rating in excess of 10 percent for occipital neuralgia due to head injury, now also claimed as chronic headaches.  In a February 2010 rating decision, the RO granted a 30 percent rating for anxiety disorder, not otherwise specified, panic disorder without agoraphobia, effective from March 12, 2009; granted a 30 percent rating for TBI with occipital neuralgia and headaches, effective from March 12, 2009; and granted service connection for residuals of TBI, assigning a 10 percent rating, effective March 12, 2009.  

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, in order to obtain updated treatment records since 2002 and to obtain VA psychiatric and eye examinations to determine the current severity of his service-connected anxiety and panic disorders and his retinal hole disability.  The Board finds that there has been substantial compliance with the January 2011 remand directives and no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

In a November 2014 rating decision, the RO granted a 50 percent rating for anxiety disorder, not otherwise specified, panic disorder without agoraphobia, effective from August 23, 2014.  In a September 2017 rating decision, the RO found clear and unmistakable error in the decision to evaluate the service-connected anxiety disorder, not otherwise specified, separately from residuals of TBI, noting that the evidence clearly showed separate evaluations could not be assigned for the Veteran's panic disorder and residuals of TBI, and discontinued a separate 10 percent evaluation for residuals of TBI, effective October 1, 2017.  The RO indicated that the Veteran's residuals of TBI was now evaluated together with his  panic disorder (previously diagnosed as anxiety disorder not otherwise specified).  The RO noted that the evaluation of anxiety disorder, not otherwise specified, was on appeal, and that the combined evaluation of anxiety disorder, not otherwise specified, with TBI, would not be considered at this time.  The RO further noted that although the service-connected residuals of TBI had been discontinued, his combined evaluation for all service connected disabilities remained at 90 percent.  


FINDINGS OF FACT

1. A May 2002 rating decision denied service connection for arthritis of the left AC joint; the Veteran was notified of the May 2002 RO rating decision, but did not appeal.  
2. New evidence has been received since the RO's May 2002 rating decision, which is not cumulative, and relates to an unestablished fact necessary to substantiate the claim for service connection for arthritis of the left AC joint.

3. There is competent medical evidence linking the Veteran's arthritis of the left shoulder to his competent report of hurting his shoulder in an accident in service.

4. Prior to March 12, 2009, the Veteran's anxiety disorder, not otherwise specified, and panic disorder without agoraphobia, was manifested by no more than mild symptoms, including occasional depressed mood, problems with temper and mood swings, and panic attacks occurring up to two times a month, resulting in not more than mild social and industrial impairment. 

5. Effective from March 12, 2009, the Veteran's anxiety disorder, not otherwise specified, and panic disorder without agoraphobia, was manifested by no more than a depressed mood, erratic sleep, poor concentration, memory problems, decreased interest, irritability, frustrated mood, and weekly panic attacks, resulting in not more than mild to moderate social and industrial impairment. 

6. Effective from August 28, 2014, the Veteran's anxiety disorder, not otherwise specified, panic disorder without agoraphobia, as residuals of TBI, was manifested by flattened affect, anxiety, a depressed mood, problems with memory and sleep, panic attacks, and irritability and anger, resulting in occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood

7. The Veteran's retinal hole, left eye, status post retinopexy, has not been manifested by incapacitating episodes and does not result in impairment of central visual acuity to 20/200, or concentric contraction with remaining visual field of 6 to 15 degrees.

8. Throughout the period on appeal, the Veteran has had no worse than Level II hearing loss in the right ear and Level II hearing loss in the left ear; moreover he did not have an exceptional pattern of hearing loss at any time during the appeal period.


CONCLUSIONS OF LAW

1. New and material evidence has been received since the final May 2002 RO rating decision, and the claim for service connection for arthritis of the left AC joint is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

2. Resolving reasonable doubt in the Veteran's favor, arthritis of the left shoulder was incurred in active service.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).

3. The criteria for a rating in excess of 10 percent, effective prior to March 12, 2009, for anxiety disorder, not otherwise specified, and panic disorder without agoraphobia, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9413 (2017).

4. The criteria for a rating in excess of 30 percent, effective from March 12, 2009, for anxiety disorder, not otherwise specified, and panic disorder without agoraphobia, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9413 (2017).

5. The criteria for a rating in excess of 50 percent effective from August 28, 2014, for anxiety disorder, not otherwise specified, panic disorder without agoraphobia, as residuals of TBI have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9413 (2017).

6. The criteria for a rating greater than 10 percent for retinal hole, left eye, status post retinopexy, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6009, 6066 (2017).

7. The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran September 2011.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records, and VA examinations were conducted in April 2004, October 2009, September 2011, October 2011, August 2014, and in July 2016.  The Board finds that these VA examinations included review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)..

II. New and Material Evidence Claim

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  In determining whether the low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

By May 2002 rating decision, the RO denied service connection for arthritis of the left AC joint, based on findings of no evidence showing arthritis of the left AC joint was related to a service-connected condition, nor was there evidence of diagnosis or treatment for a left shoulder injury in service.  The Veteran did not appeal the May 2002 rating decision, or submit new and material evidence within one year of that decision, and it became final.   It is the last final disallowance of the claim. 

The evidence of record at the time of the May 2002 RO rating decision included STRs which showed no report or finding of a left shoulder condition, but did show that the Veteran was treated in the emergency room at Fort Polk in June 1980 after an accident with a 2.5 ton truck.  Also submitted were several documents printed out from the internet covering topics including pain management, occipital neuralgia, and symptoms of osteoarthritis.  A private x-ray report of the left shoulder dated in February 2002 showed osteoarthritis of the left shoulder AC joint.  Additionally, in a statement dated in March 2002, the Veteran contended that his left shoulder pain was related to the service-connected scar of the left temporal area. 

Evidence submitted subsequent to the May 2002 RO rating decision includes private medical records, and statements and testimony from the Veteran.  A record from The Hand Center of San Antonio shows that in February 2008, the Veteran was seen for an initial evaluation of his left shoulder.  He reported left shoulder pain for the last 15 years, and it was noted that he had a significant military accident 15 years prior when his armor personnel carrier (APC) was involved in an accident with a tree, which slammed into his left side, including his head and neck.  The impression was instability left shoulder, chronic, with likely history of dislocation versus subluxation in the past.  

A record from South Texas Spine & Surgical Hospital showed that in July 2009, the Veteran underwent arthroscopic surgery on the left shoulder, and the diagnoses included superior labral tear (SLAP lesion), chronic subacromial impingement, and end stage acromioclavicular osteoarthritis.

A record from South Texas Spinal Clinic showed that the Veteran was seen in December 2009, and reported an injury that happened about 30 years prior when he was in the military, and got his head hit.  It was noted that since then he was seen by a lot of doctors, and had gone to a shoulder specialist in the summer and had shoulder surgery.  The impressions included a history of occipital neuralgia, chronic neck pain, and probable migraine headaches from trauma 30 years ago.  

In a statement dated in August 2010, the Veteran reported that in June 1980, while operative an armored personnel carrier at Fort Polk, he was struck on the left side of his head, face, and neck, by a large tree branch while on training maneuvers.  He reported that his military glasses were broken off and he was knocked unconscious.  He claimed that the occipital neuralgia, left jaw pain, and neck pain, all contributed to the pain in his left shoulder.  

A record from South Texas Spinal Clinic showed that the Veteran was seen in August 2012, and reported he continued to have pain at the top of his shoulder, and had nerve conduction studies done in 2008 that were normal.  The assessment included ongoing left pain in his trapezius and shoulder, status post previous shoulder surgery.  The physician could not definitely say that the Veteran's ongoing shoulder problem was related to his military service injury in 1980, but "that certainly remains a possibility".  

On a VA examination in March 2012, the diagnosis was status post-operative left rotator cuff tear with osteoarthritis.  The Veteran reported he began having pain in his shoulder in 1980 at the time of the injury.  The VA examiner opined that the Veteran's current claimed left rotator cuff tear with osteoarthritis was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  For rationale, the examiner stated that as stated in the shoulder form, the Veteran injured his head, neck, and left shoulder when the tree fell on him, that his shoulder hurt since then and by now he has arthritis in the shoulder. 

At a Decision Review Officer (DRO) hearing in September 2015, the Veteran testified he had a left shoulder injury in service when he was driving an Armored Personnel Carrier (APC) and conducting maneuvers.  He testified that after this incident he had left shoulder pain, as well as pain of the head, neck, and jaws.  

The Board finds that that the VA examiner's opinion from March 2012 is new and material as it relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  Thus, the claim for service connection for left shoulder arthritis is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

III. Service Connection for Left Shoulder 

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As set forth above, the record shows that the Veteran was injured in a truck accident in service.  Post-service medical evidence shows he was treated for left shoulder arthritis.  As noted above, in March 2012, a VA examiner provided an opinion linking the Veteran's left shoulder arthritis to the accident in service.  Here, the Veteran credibly reports that he hurt his left shoulder in the accident in service, and that he has had left shoulder pain since that time.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  The Veteran is competent to report that he hurt his shoulder in service and that his shoulder has hurt since service - even in the absence of documented treatment.  Considering the totality of the evidence, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Resolving reasonable doubt in the Veteran's favor, the reopened claim of service connection for left shoulder arthritis is therefore granted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

IV. Increased Rating Claims

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Anxiety Disorder, Panic Disorder without Agoraphobia 

The Veteran contends he should be entitled to a rating in excess of 10 percent, effective prior to August 21, 2003, a rating in excess of 30 percent, effective from August 21, 2003, and a rating in excess of 50 percent, effective from August 28, 2014, for his service-connected anxiety disorder and panic disorder without agoraphobia, which has been rated under DC 9413.  38 C.F.R. § 4.130, DC 9413.

As noted above, in a September 2017 rating decision, the RO found clear and unmistakable error in the decision to evaluate the service-connected anxiety disorder separately from residuals of TBI, noting that the evidence clearly showed separate evaluations could not be assigned for his panic disorder and residuals of TBI.  The RO then discontinued a separate 10 percent evaluation for residuals of TBI, effective October 1, 2017, but did not discontinue the 30 percent rating assigned for TBI with occipital neuralgia and headaches.  Accordingly, because the residuals of the Veteran's TBI include emotional/behavioral dysfunction which has been separately as anxiety disorder and panic disorder, herein the Board will consider whether the Veteran is entitled to higher ratings for anxiety disorder, panic disorder, as a residual of TBI.  

Under DC 9413, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous mediation.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

a. 10 percent rating, effective prior to March 12, 2009

As noted above, the Veteran contends he should be entitled to a rating in excess of 10 percent for his anxiety disorder and panic disorder, effective prior to March 12, 2009.  In order for a higher rating of 30 percent to be assigned, the evidence of record would have to show or approximate occupational and social impairment with occasional decrease in work efficiency, and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss.  In that regard, the competent evidence of record dated prior to March 12, 2009 includes a VA examination and VA treatment records.

On a VA examination in April 2004, the Veteran reported he had been attending college intermittently since 1999, hoped to get an Associate's degree within the next year, and was doing fairly well in school.  He worked as aircraft parts examiner for four years and reported doing well in the job and had just received a monetary award.  He reported consistently good evaluations at work and hoped to retire from this job whenever eligible.  He denied problems with coworkers or his boss.  He reported having trouble with his temper, and several times per week he had mood swings.  He indicated he would get angry and yell and then withdraw in his room until he calms down.  He reported nearly daily thoughts about the accident in service which caused him to have poor concentration.  He reported occasional depressed mood in which he did not want to be around his family and this lasted from hours to a few days at most.  He denied suicidal and homicidal ideation.  He reported he was happy and had a good life.  He got regular exercise, was active in the local church.  He reported a loving and close relationship with his wife and children, was close to his siblings and extended family, had a good relationship with coworkers, and made friends easily.  It was noted that he had panic attacks since shortly after service, which had been up to two times a week in frequency but more recently up to two times per month, but that they did not significantly interfere with his overall functioning, including family and work.  On examination he was oriented and euthymic.  The diagnoses included anxiety disorder, and panic disorder without agoraphobia.

Of record are memoranda from the Veteran's employer, dated in June 2005, July 2005, and February 2006, regarding problems with his work performance.

VA treatment records showed that in January 2006 and September 2006, the Veteran had a negative depression screen and negative PTSD screen.  In January 2008, he underwent a depression screening in which he reported having several days in the last two weeks of having litter interest or pleasure in doing things and feeling down, depressed, or hopeless, and the screening was assessed as negative. 

The Board notes that the competent evidence of record, dated prior March 12, 2009, showed that the Veteran reported having problems with an occasional depressed mood, temper and mood swings, and panic attacks occurring up to two times a month.  However, it was also noted that during this period, the Veteran attended college; maintained full time employment, albeit with a few performance problems documented in 2005 and 2006; and had good relationships with family and friends, exercised, and was active at church.  With regard to his symptoms that have not been specifically listed in DC 9411, the Board is aware that the symptoms listed under the 30 percent rating are examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 30 percent rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, even, with consideration of Mauerhan, and the competent evidence of record, the Board concludes that a higher rating is not warranted for the Veteran's anxiety disorder and panic disorder, effective prior to March 12, 2009.  In that regard, the preponderance of the evidence is against a showing that prior to March 12, 2009, his anxiety disorder and panic disorder produced more impairment than that contemplated in the rating criteria associated with a 10 percent rating. 

Although the Veteran reported an occasional depressed mood, some concentration problems, temper problems, and panic attacks, the Board concludes that the Veteran's complaints considered in toto, along with the objective findings made on the VA examination and VA treatment records, more closely approximate the criteria required for the assignment of a 10 percent rating under DC 9413, than the criteria for a 30 percent rating, at any time prior to March 12, 2009.  38 C.F.R. § 4.7.  Consequently, the claim for a rating in excess of 10 percent for anxiety disorder and panic disorder for the period prior to March 12, 2009, must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, supra.

b. 30 percent rating, effective from March 12, 2009

The Veteran also contends he should be entitled to a rating in excess of 30 percent for anxiety disorder and panic disorder, effective from Marc 12, 2009.  After review of the record, however, the Board concludes that the next higher rating of 50 percent is not warranted.

Received from the Veteran on March 12, 2009 was a claim for an increased rating for his service-connected TBI.  Thereafter, the Veteran submitted a statement in support of a claim for an increased rating for TBI, and listed several symptoms related to his anxiety disorder including feeling nervous; having trouble sleeping; waking up in a cold sweat; crying for no reason; feeling depressed, angry, and irritable; having mood swings; having an attitude at work; feeling isolated; being argumentative, suspicious, and tense; having trouble remembering; getting confused; and biting his cheek when having a panic attack.

In a statement received in September 2009, the Veteran reported he had submitted the performance write-ups from work in 2005 to his representative, as support for an increased rating for anxiety disorder, but they were not filed with VA at that time.  He contended these performance write-ups showed he had problems with concentration, communication, confusion, behavior, suspiciousness, poor judgement, irritability, anger, being short-tempered, having an attitude, and not following orders at work.  

On a VA examination in October 2009, the Veteran reported having problems with anxiety and panic attacks, occurring every week with a rapid heartbeat, feeling tense, biting his check ,and stomach knotting up.  He reported trouble at work due to anger and irritability, which the examiner noted was shown in letters from his supervisor in 2005 and 2006, stating the Veteran had issues with his attitude and behavior, not reporting to duty, anger, and being argumentative.  He reported a depressed mood, but denied suicidal or homicidal thoughts.  He reported erratic sleep, poor concentration, memory problems, decreased interest, and not liking being around people.  On examination he was oriented and neatly groomed, and his thought process/content and speech were unremarkable.  He was cooperative, but had an irritable and frustrated mood.  He did not appear anxious or depressed.  He reported weekly panic attacks.  His impulse control was fair.  He worked as a full time painter and had lost 2 months in the past 12 months due to doctors' appointments.  The diagnoses included anxiety disorder, depression.  A global assessment functioning (GAF) score of 65 was assigned.  The examiner noted that the Veteran contended his current problems with anxiety and depression were due to head trauma during service, but the examiner did not see any pertinent evidence that his current mental health issues were related to a head injury in service.  It was noted that the Veteran was employed for quite some time, and while supervisor's letters indicated some problems in performance, the examiner did not see evidence that his lack of performance was related to mental health issues.  The examiner responded "yes" to the question of whether there were mental disorder signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, noting that the Veteran contended he got very anxious at work and it affected his performance.

In a statement dated in February 2011, the Veteran reported he had bursts of anger, isolation, trouble concentrating, feelings of depression, forgetfulness, emotional problems, crying for no reason, flashbacks from the accident, feelings that the world is again him, being suspicious of people and things happening around him, mood swings, and mind going blank.

VA treatment records showed that in March 2014, the Veteran reported he ran out of his anxiety pill, denied suicidal or homicidal ideations, denied hopelessness or helplessness, reported stress at home, and he had delayed anger.  On examination his speech was pressured and he had a flat affect when discussing stress/home life, and had circuitous answers.  

After reviewing the record, as summarized above, the Board concludes that the Veteran's disability picture, effective from March 12, 2009, has more nearly approximated the criteria for a 30 percent rating than a 50 percent rating.  38 C.F.R. § 4.7.  With regard to the specific criteria for a 50 percent rating, there was one finding of the Veteran having a flattened affect on a VA treatment record and while he reported having panic attacks, he reported they were weekly.  He experienced depression, but on VA examination he was found to be alert and oriented with normal speech and no thought disorder, and he denied suicidal or homicidal thoughts.  He reported difficulty with anger and irritability at work.  He worked as a full time painter.  Also, VA treatment records show that he received sporadic treatment for psychiatric symptoms.  Although the Veteran claims entitlement to a higher rating for his psychiatric disorder effective from March 12, 2009,, the Board notes that the evidence of record does not show that his disability picture due to his service-connected anxiety disorder and panic disorder approximates the criteria for a 50 percent rating.  38 C.F.R. § 4.7.  In this regard, the fact that the Veteran has had an ongoing problem with this disability is not in dispute (it is the basis for the current 30% finding); rather, the issue is the degree of disability. 

Additionally, with regard to the Veteran's symptoms that have not been specifically listed in DC 9413, even with consideration of Mauerhan v. Principi, and the Veteran's reported symptoms including anxiety and erratic sleep, the Board concludes that symptoms of such a magnitude to approximate the criteria outlined in DC 9413, for a 50 percent ratting, have not been shown.  In that regard, VA records and the VA examination do not show most of the typical symptoms listed in the criteria for a 50 percent rating, nor are similar symptoms shown.  Mauerhan v. Principi, supra. Further, a review of the evidence of record for that time period shows that the Veteran's GAF score was 65, suggesting at most moderate symptoms or moderate impairment in social or occupational functioning.. 

In summary, the preponderance of the evidence reflects that the Veteran's anxiety disorder and panic disorder and related symptoms did not, at any time from March 12, 2009, approximate the criteria for a 50 percent rating.  The benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 30 percent, effective from March 12, 2009, is denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski supra.

c. 50 percent rating, effective from August 28, 2104

The Veteran is entitled to a rating in excess of 50 percent for anxiety disorder, panic disorder, as a residual of TBI.  

On a VA examination of mental disorders conducted on August 28, 2104, the diagnosis was panic disorder, and the Veteran reported he got into heated arguments with co-workers over little things and did not always make good decisions. He did okay with his wife, but had come close to getting a divorce at times and he knew it was his fault.  He had thoughts of suicide, but no plan or strong intent to act on it.  The examiner noted that anxiety disorder was the original diagnosis, but the Veteran reported panic attacks on a regular basis, and the new diagnosis (panic disorder) was a progression of the previous diagnosis.  A GAF score of 55 was assigned.  The examiner noted that the Veteran had a diagnosed TBI from when he was in an APC in service and a branch hit his head.  The examiner noted that the symptoms of panic disorder and TBI overlapped significantly and the examiner could not attribute them to a specific diagnosis without resorting to mere speculation.  The examiner summarized the Veteran's level of impairment as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  For history, it was noted that the Veteran was married and employed as a painter for the Air Force.  He had family nearby and had contact with his mother, but not as much with his siblings.  He reported he had obtained a two year degree, but struggled tremendously, and had difficulty with concentration and had panic attacks in the classroom.  He reported it took him awhile, but he finished the degree.  He took medication for anxiety, and felt he could not function without medication and had to leave work at times due to the medications.  He had difficulty driving and got panicky, and felt safe at home and did not want to go out.  The Veteran's symptoms attributed to his panic disorder included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, impaired judgment, disturbances of mood and motivation, difficult in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, obsessional rituals which interfere with routine activities, and impaired impulse control such as unprovoked irritability with periods of violence.  The examiner noted that the Veteran had been working regularly since discharge from service, although he reported significant anxiety and difficulty with day to day work issues and interpersonal relationships.  He reported panic attacks that occurred more than a few times per week, which appeared to be a worsening symptom of his anxiety.

At a DRO hearing in September 2015, the Veteran testified that he had panic attacks all the time, and that anything can trigger a panic attack.  He reported difficulties with sleep and with confusion including while driving and at work.  He reported having good and bad relationships with coworkers, including getting into arguments.  He reported feeling depression.  His wife testified that the Veteran would get anxious and angry and did not want to do anything .  

The Board must determine whether the Veteran is entitled to a disability rating in excess of 50 percent for his panic disorder, effective from August 28, 2014 for the period prior to July 28, 2016.  In that regard, the Board finds that the record reflects that the Veteran's symptoms do not meet or approximate the criteria for a 70 percent rating for this period.  With regard to the criteria for a 70 percent rating, during this period, the Veteran reported depression and had panic attacks, but there was no indication that these rose to the level of affect his ability to function.  The Board also notes it was clear that the Veteran did not have an inability to establish and maintain effective relationships - rather, he had some difficulty with relationships, as contemplated by the 50 percent evaluation.  The Board acknowledges that there were deficiencies in the Veteran's mood, however, at no time was he found to have impaired judgement of the severity, frequency, and duration such that it rises to the level of impaired judgment as contemplated by the 70 percent criteria.  Regarding occupational functioning, although the Veteran experienced problems with work relationships, the competent evidence of record shows minimal impairment, as the Veteran continued to work full time during this period.  Finally, the Board notes that on the VA examination in 2014, it was noted that the Veteran had thoughts of suicide, but no plan or strong intent to act on it.  Aside from that report, however, there was no report or finding of current suicidal ideation, nor where there findings of neglect of hygiene. 

Accordingly, the preponderance of the competent evidence of record, effective from August 28, 2014, shows that the Veteran's panic disorder symptoms do not meet or approximate the criteria for a 70 percent rating.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

2. Retinal Hole, Left Eye, Status Post Retinopexy

The Veteran contends that a rating in excess of 10 percent is warranted for retinal hole, left eye, status post retinopexy.  

Initially, the Board notes that the Veteran's service-connected retinal hole, left eye, status post retinopexy (claimed as injury to the left retina) was initially assigned a 10 percent disability rating, under DC 6009, for unhealed injury of the eye.  38 C.F.R. § 4.84a, DC 6009 (2008).  

While the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  The Veteran's claim was received prior to December 10, 2008.  The Board will consider the claim under the old and new criteria in order to ascertain which version would accord him the highest compensable rating, if any.  The prior version of the applicable DCs at 38 C.F.R. § 4.84a will be applied to the period on or after the effective date of the new regulation, and the amended version of 38 C.F.R. § 4.79  will be applied as of its effective date, to determine which is more advantageous to the Veteran.  

Under the old criteria, unhealed injuries of the eyes are to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuation of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, DC 6009 (2008).

Additionally, the rating criteria in effect prior to December 10, 2008, provided that in rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008).

Under the revised rating criteria, unhealed eye injuries are also evaluated under DC 6009,which directs that the disabilities be rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, DC 6009 (2017).  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79 (2017).  Incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months warrants a 10 percent rating; incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months warrants a 20 percent rating.  Id.

Under the revised rating criteria, subject to the provisions of 38 C.F.R. § 3.383 (a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75 (c).

The Veteran is service-connected for the left eye only.  By regulation his non-service connected right eye visual acuity is considered to be 20/40.  Thus, a rating in excess of 10 percent based on impairment of central visual acuity would require vision in the right eye of 20/200 or worse.  38 C.F.R. § 4.79, DC 6066.  Also, a rating greater than 10 percent based on impairment of visual fields requires concentric contraction with remaining field of 6 to 15 degrees or less.  38 C.F.R. Â§ 4.79, DC 6080.

Eye impairment is rated on the basis of impairment of central visual acuity.  Prior to December 10, 2008, DCs 6061-6079 contained the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.84a (2008).  Effective from December 10, 2008, DCs 6061-6066 contained the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.79 (2017).  The criteria both prior to and effective from December 10, 2008 for visual impairment is virtually the same, as a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) if corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 20/50 in both eyes.  A 20 percent disability rating is warranted for central visual acuity impairment:  (1) if corrected visual acuity is 20/70 in one eye and 20/50 in the other eye; (2) if corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; (3) if corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 15/200 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.84a, DCs 6078, 6079 (2008), 38 C.F.R. § 4.79, DC 6061 (2017). 

Review of the record shows that on the VA eye examination in April 2004, the Veteran reported shooting pain behind the left eye since left-sided head trauma in 1980, and that the pain was fairly constant and varied in severity.  He reported that symptoms were alleviated with Tegretol and Ibuprofen.  The examiner noted that medical records showed he had an operculated hole, left eye, diagnosed in July 2000, which was treated with retinopexy in October 2000.  Examination revealed that his visual acuity, corrected, was 20/20 in both eyes.  Examination of the peripheral retina disclosed a small chorioretinal lesion, superior temporal, left eye.  Visual field testing was not indicated.  The assessment was retinal hole, left eye, status post retinopexy, stable, and with the hole having been treated in 2000, it was difficult to determine the etiology.  The examiner noted that trauma sustained to his left temple in service in 1980 could not be ruled out as a possible etiology.

A private medical record dated in November 2004, shows that the Veteran was seen for complaints of pain behind the left eye and pain in the left side of the back of the head.  He reported seeing gray color and web-like objects, and that his eye lids twitched a lot.  Examination revealed his visual acuity, corrected, was 20/30 in both eyes.  The assessment was post-occipital neuralgia and referred pain in the left eye.  

In his notice of disagreement submitted in February 2005, the Veteran contended that the 10 percent that was assigned for active pathology does not take into consideration the pain he felt in the left eye due to the accident in service while driving an armored personnel carrier.  He conceded that the hole in his eye had been treated, but that he still felt very severe left eye pain, especially when rolling it.  

On a VA examination in October 2011, the Veteran reported having pain, glare, floaters, sensitivity to light, watering, and blurred vision in his left eye.  He had no distorted vision, enlarged images, redness, swelling, discharge, or halos.  He stated he had not had any incapacitating episodes in the past 12 months due to his eye condition.  He stated there had been no continuous treatment since the left retinal hole repair in 1980, and that he did not experience residual symptoms.  For overall functional impairment, he reported loss of some depth perception by distortion of the post-operative left eye.  Examination revealed no corneal pathology, no scarring, normal intraocular pressure, no evidence of glaucoma, normal optic nerves, vessels, maculas, and lenses.  It was noted that the Veteran's vision was not normal.  Visual acuity testing revealed corrected visual acuity of the 20/40 (distance) and 20/100 (near), and the examiner noted that in comparing the near and distant corrected vision, there was no difference equal to two or more scheduled steps or lines of visual acuity, with the near vision being worse.  The examiner concluded that the Veteran's retinal hole, left eye, status post retinopexy was asymptomatic, subjective factors included visual distortion of the left eye, objective factors included decreased vision of the left eye, distance and near, and there were no findings of cataracts or retinopathy.  The effect on the Veteran's usual occupation was listed as loss of depth perception and visual distortion in each eye, but his condition did not affect his daily activities.  The examiner stated that the Veteran's retinal hole did not cause contraction of the visual fields or loss of visual fields.  Physical examination revealed a small hole in the far periphery with pigment, which makes it appear long standing.  The examiner indicated there was no current eye condition, including the retinal hole, that would be causing eye pain. 

On a VA examination in August 2014, the diagnoses included pinguecula of both eyes, dry eyes with decreased TBUT (tear breakup time), and retinal holes of both eyes.  His best corrected visual acuity was 20/40 in both eyes, and it was noted that he had no decrease in visual acuity or other visual impairment.  It was noted that he did not have a corneal irregularity that resulted in severe irregular astigmatism, and did not have diplopia.  It was noted that the Veteran had a visual field defect, but did not have contraction of the visual fields or loss of visual fields.  Physical examination revealed a small hole in the far periphery with pigment 360, which made it appear long standing.  The Veteran had not had any incapacitating episodes in the last 12 months attributable to an eye condition.  The examiner noted that any eye condition did not impact his ability to work.  The examiner noted that in the retina section of the VA examination report, the option closest to describe the condition was retinal detachment, but noted it was actually retinal holes with very minimal risk of detachment.  The examiner indicated there was no current eye condition, including retinal hole, that would be causing eye pain, also noting that the eye pain was part of his chief complaint, which he stated turned into headaches.

In a statement received in November 2014, the Veteran reported that his concern with his left eye as that the VA doctor did not make any mention of the blurriness of vision or seeing double vision.  The Veteran reported that since the onset of his APC accident, it was noted on his medical record that he complained of severe pain behind his left eye which he still encountered to this day.

Private medical records from Aguirre Eye Care Associates showed that the Veteran's eye pain was caused by occipital neuralgia. 

As indicated above, service connection has been granted for retinal hole, left eye, status post retinopexy, rated 10 percent disabling.  Notably here, the service-connected left eye retinal injury has been found to have healed.  After review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected left eye disability is not warranted under either the old or new ratings for visual impairment.  38 C.F.R. § 4.84a, DCs 6078, 6079 (2008), 38 C.F.R. § 4.79, DC 6061 (2017). 

Reviewing the record in light of the revised rating criteria, the Board notes that there is no evidence of incapacitating episodes related to the service-connected left eye disorder.  Regarding visual impairment, the preponderance of the evidence shows that residuals of the in-service left eye injury have little to no impact on the Veteran's central or peripheral vision.  There is no indication that right eye vision is limited to 20/200 due to a service-connected disability.  Rather, any such level of disability has been found to be related to a nonservice-connected right eye cataract.  There is no indication of a reduced visual field.  The Board acknowledges the Veteran's contentions that he experiences eye pain, blurriness, and double vision in his left eye related to the in-service injury.  The Veteran is competent to report these symptoms.  Kahana v. Shinseki, 24 Vet.App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  As a layperson, however, he is not competent to attribute these complaints to the service-connected disorder and his lay assertions do not outweigh the objective medical evidence of record.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In summary, the preponderance of the evidence of record is against assigning a rating in excess of 10 percent for the Veteran's service-connected left eye disability at any point during the appeal period.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3. Hearing Loss

The Veteran contends he should be entitled to a compensable rating for his service-connected bilateral hearing loss, which has been rated under the provisions of Diagnostic Code (DC) 6100. 

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85. 

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. § 4.85, 4.86, DC 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100. 

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85 (a).

The Veteran's VA treatment records reflect that he has been seen in the audiology clinic for hearing loss and prescribed hearing aids. However, these records do not reflect that any audiological tests were completed.  Therefore, the most probative evidence of record consists of the VA audiological tests conducted in September 2011 and in July 2016. 

On a VA examination in September 2011, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) were as follows:  20, 30, 45, and 40, for an average of 34, and for the left ear:  20, 40, 50, and 50, for an average of 40.  The speech recognition scores, using the Maryland CNC Test, were 88 percent in both the right and left ears.  It was noted that the Veteran described difficulty hearing the television and ringing in his ears, and he reported his family told him he talks too loud.  It was also noted that the effect on his usual occupation was that hearing loss and tinnitus made it difficult for the Veteran to understand directions/conversation with regard to his job, and that the effect on his daily activity was that his communication would be adversely affected due to his inability to discriminate speech especially in noise.  

On a VA DBQ examination in July 2016, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows:  20, 35, 50, and 40, for an average of 36, and for the left ear:  25, 40, 60, and 55, for an average of 45.  The speech recognition scores, using the Maryland CNC Test, were 88 percent in both the right and left ears.  It was noted that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work, and the Veteran reported significant difficulty understanding speech at work, (noting he worked as a painter near sandblasting machines), in background noise, in large open rooms, and frequently asking people to repeat themselves as he misunderstood instructions.  He also reported a lot of frustration and embarrassment from his hearing loss.  

Evaluating the VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores from the VA examinations in September 2011 and in July 2016 are applied to Table VI, the numeric designations of hearing impairment for the right ear was level II and for the left ear was level II.  When these numeric designations for the right and left ears from the two VA examinations are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  The Board also notes that the provisions of 38 C.F.R. § 4.86, which address exceptional patterns of hearing loss, are not applicable.

Consideration has been given to the Veteran's competent and credible statements regarding his hearing difficulties, however, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Further, 38 C.F.R. § 4.85 sets out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss, which requires specific testing.  In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss did not meet the standards for a compensable evaluation at any point.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a compensable rating for hearing loss must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Additionally, the record reflects the Veteran is working full-time, thus a TDIU issue has not been raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).



ORDER

New and material evidence having been received, the claim for service connection for arthritis of the left AC joint is reopened.

The reopened claim for service connection for left shoulder arthritis is granted.

A rating in excess of 10 percent, effective prior to March 12, 2009, for anxiety disorder and panic disorder without agoraphobia, is denied. 

A rating in excess of 30 percent, effective from March 12, 2009, for anxiety disorder and panic disorder without agoraphobia, is denied. 

A rating in excess of 50 percent effective from August 28, 2014, for anxiety disorder, panic disorder without agoraphobia, as a residual of TBI, is denied. 

A rating in excess of 10 percent for a retinal hole, left eye, status post retinopexy, is denied.

A compensable rating for hearing loss is denied.




______________________________________________
Thomas H. O'Shay

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


